DECISION
The application of the above-named defendant for a review of the sentence of 8 years with 2 years suspended; concurrent with DC-82-363 imposed on February 18,1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 6 years with 3 years suspended; to be served concurrently with DC-82-363, and the Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence.
Reasons for the amendment are:
(1) Lack of pre-sentence report;
(2) No disposition as to what sentences the Co-Defendants received.
This amendment brings the sentence more in line with other crimes of a similar nature.
We wish to thank Paul Sharkey of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson